Citation Nr: 0812258	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 2000 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August  2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his September 2004 Notice of Disagreement, the veteran 
asserted entitlement to increased ratings for his service-
connected rhinitis and low back disability.  To date, it does 
not appear that the RO has taken any action with respect to 
these claims.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability. 

2.  The veteran does not have a bilateral ankle disability.

3.  The veteran does not have a bilateral shoulder 
disability.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).       

2.  A bilateral ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).       

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The veteran essentially contends that he has bilateral knee, 
ankle, and shoulder disabilities related to service.  He 
asserts that he was injured in a 2001 parachute jump accident 
resulting in his current disabilities claimed on appeal. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Bilateral Knee Disability

The problem in this case is that there is no current 
diagnosis of a knee disability.  VA afforded the veteran an 
examination in March 2004.  The report noted that both knees 
were normal in outline and symmetric in form and function.  
There was no heat, redness, tenderness, effusion, or muscle 
atrophy.  Sensory perception and deep tendon reflexes were 
both within normal limits.  Drawer and McMurray tests were 
negative; range of motion was full without restriction or 
pain; there was no evidence of recurrent subluxation or 
locking pain; and pain, weakness, lack of endurance, fatigue 
or incoordination did not impact further on range of motion.  
It was noted that there was no pathology identified on 
examination to render a diagnosis.  Additionally, x-rays of 
the knee were negative for any disability. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence of a current diagnosis of a disability, service 
connection is not warranted for a bilateral knee disability. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral knee disability related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Bilateral Ankle Disability

The problem again here is that there is no current diagnosis 
of an ankle disability.  VA afforded the veteran an 
examination in March 2004.  The examiner noted that both 
ankles were normal in outline and symmetric in form and 
function without heat, redness, or swelling of the ankles.  
Also, there was no muscle atrophy or change in sensory 
perception of the feet identified.  On examination, the 
veteran demonstrated full range of motion which occurred 
without restriction or pain.  He was steady standing on 
either foot with the other elevated; pain, weakness, lack of 
endurance, fatigue, or incoordination did not impact further 
on the range of motion.  It was noted that no pathology was 
identified on physical examination to render a diagnosis.   
X-rays taken of the ankle were negative for any abnormality.         

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence of a current diagnosis of a disability, service 
connection is not warranted for a bilateral ankle disability. 

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral ankle disability related to 
service) because he does not have the requisite medical 
expertise.  See Routen; Espiritu.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert.

Bilateral Shoulder Disability

The problem here is that there is no current diagnosis of a 
shoulder disability.  VA afforded the veteran an examination 
in March 2004.  The examiner noted that both shoulders were 
normal in outline and symmetric in form and function without 
muscle atrophy.  There was no heat, redness or swelling, or 
effusion detected.  Sensory perception and power 5/5 in the 
upper extremities was within normal limits.  Range of motion 
occurred without restriction or pain.  The veteran 
demonstrated full range of motion on examination.  Pain, 
weakness, lack of endurance, fatigue, or incoordination did 
not impact further on the range of motion.  It was noted that 
no pathology was identified on physical examination to render 
a diagnosis.   X-rays taken of the shoulder were negative for 
any abnormality.         

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
evidence of a current diagnosis of a disability, service 
connection is not warranted for a bilateral shoulder 
disability. 

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral shoulder  disability related to 
service) because he does not have the requisite medical 
expertise.  See Routen v. Brown; Espiritu.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for a bilateral ankle disability is 
denied.

Service connection for a bilateral shoulder disability is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


